Grant, J.
(after stating the facts). 1. Upon cross-examination plaintiff was asked , if her daughter had an accident claim against the city of Detroit. Her answer was, “That has nothing to do with this.” Upon the question bein£ put the second time, she asked, “ Do I have to answer that question ?” to which her attorney replied, “Answer it, certainly, if- he wants to know.” To the question shh then answered, “Yes.” Her husband testified, without objection, that he had two negligence injury claims pending. After plaintiff rested her case, her attorney moved to strike out the above testimony, and the motion was overruled. Her attorney not only raised no objection to the admission of this testimony, but invited it. He was not taken by surprise, and, if the testimony is different from that which he expected would be elicited by the questions, the plaintiff must take the consequences. It was too late then to move to strike it out.
*6592. Complaint is made that the argument of counsel for the defendant to the jury was objectionable. The objectionable language is that “they [referring to plaintiff and her witnesses] are in the business of bringing damage suits, and it is apparent from the testimony in the case. * * * It is to be considered by you as bearing upon the good faith of whether or not these people are in this business, or whether they are honestly and legitimately entitled here to this action. They cannot make their living- in that sort of way.” The testimony of other suits being admitted without objection, and being introduced for no other purpose than to show the character of the witnesses and their interest in the case, we think the argument was entirely legitimate. It was not of that intemperate character calculated to unduly prejudice a jury in favor of a railroad corporation and against a crippled pláintiff, who is a woman. The defense was that the claim was a fraudulent one, and the jury so found. When fraud is involved, a wide latitude is allowed in the admission of testimony and arguments of counsel.
3. It is assigned as error that the court gave certain objectionable requests on the part of the defendant. The counsel is mistaken in his assertion that these requests were given. The judge stated that he was requested to give them, but said that they were inapplicable to the case, and were not controlling, giving the reason why, viz., that if plaintiff was in the act of alighting when the car was still, and it was started suddenly, that would constitute negligence and entitle plaintiff to recover.
There are other assignments of error, which we do not consider of sufficient importance to discuss. We find no error in the admission of testimony or the instructions of the court. The case was fairly submitted, and the judgment is affirmed.
The other Justices concurred.